     Case 2:20-cv-01713-JAM-KJN Document 5 Filed 09/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   XIAOHUA HUANG,                                        No. 2:20-cv-1713-JAM-KJN PS

12                          Plaintiff,                     ORDER DENYING ELECTRONIC FILING

13               v.                                        (ECF No. 4.)

14   GENESIS GLOBAL HARDWARE, INC.,
15                          Defendant.
16

17               Presently pending before the court is plaintiff’s motion for electronic case filing. (ECF

18   No. 4.) Generally, “any person appearing pro se may not utilize electronic filing except with the

19   permission of the assigned Judge or Magistrate Judge.” See E.D. Cal. L.R. 133(b)(2). Plaintiff’s

20   motion for electronic case filing does not provide any good cause for deviance from the Local

21   Rule applicable to unrepresented litigants. As such, the motion is DENIED.

22   Dated: September 10, 2020

23

24
     huan.1713
25

26
27

28
                                                          1
